DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, which depends from claim 1, recites, “the bottom cooking surface of the cooking utensil.” Ordinarily, this would be appropriate. However, there is also claim 4, also dependent upon claim 1, that recites “a bottom cooking surface of a cooking utensil.” Because there is no antecedent basis relationship between claims 4 and 5, the claims should both employ the indefinite article for uniform formatting.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-2012-0129138 A) in view of Shen (CN 105411405 A) and Murakami (US Pat. 4,853,509).
Claim 1: Lee discloses a drain plate (130), comprising:
opposed upper and lower surfaces (ascertainable from, e.g., figs. 2 and 6);
a drain tube aperture therethrough (131); and
a plurality of drain plate holes (133) therethrough;
a drain tube (111), comprising:
a tubular housing (111) having opposed first and second open ends and defining an inner volume (see fig. 6); and
at least one drain hole (112a) through the tubular housing proximate the first open end (Lee shows holes 112(a) proximate to each end), wherein the first open end is extended through the drain tube aperture (narrowed in this way, this would have to read on the upper end down past which 130 goes, as depicted in fig. 6), wherein the drain plate engages the tubular housing (via 132 and 112), and wherein the at least one drain hole is disposed on the same side of the drain plate as the first open end (narrowed in this way, this would refer to the uppermost 112a); and
at least one support bracket coupled to the lower surface (120).
Lee does not disclose its at least one support bracket coupled to the lower surface. Instead, Lee discloses an arrangement different from what is disclosed, in that its support brackets are coupled to a lower surface of drip tray 110. While Lee reads literally on the rest of the claim, Lee functions differently, more like the drain plate is placed around the tubular housing, rather than vice versa as disclosed.
However, support brackets attached to lower surfaces of drain plates are well known, as for example shown in Shen (drain plate 1, brackets 2), and it would have been obvious to one of ordinary skill in the art to modify Lee with the bracket arrangement taught by Shen to simplify the apparatus by removing the drip compartments of 110, just as most steaming plates or false bottoms lack such an element. Although Lee uses protrusions 112 and grooves 132 to adjust the height of the plate, one of ordinary skill in the art would recognize that support brackets would still be useful to provide a minimum height to the drain plate.
With the modification proposed above, it is fair to acknowledge the need to account for how the drain tube 111 would function, as Lee does not disclose it sitting on the bottom surface of the cooking utensil as disclosed. However, tubes sitting on a bottom surface and having a drain hole as disclosed are known, as for example shown in Murakami, which discloses a center tube 6 having opposed first and second open ends (ascertainable from figs. 1 and 2), and at least one drain hole 6b. It would have been obvious to one of ordinary skill in the art to convert the drain tube of Lee to have the position and drain holes of the tube of Murakami so that it could keep its function as a conduit for water from which steam can be formed without the drip compartments 110 and bottom brackets 120 attached thereto.
Commentary: Claim 1 recites “proximate” (ln. 9), which raises concerns because it is a term of degree, which are often considered indefinite, but reviewing the disclosure, the Office is confident that one of ordinary skill in the art would be able to determine what qualified as “proximate” in this instance, particularly in that the drain hole is meant to smoothly supply liquid added into the drain tube into the cooking utensil.
Claim 2: Lee does not disclose the drain plate remaining in engagement with the tubular housing by friction between the drain plate and the tubular housing. Indeed, if zooming into fig. 6, Lee depicts a slight gap between 130 and 111.
However, Lee clearly shows a close fits between its drain plate 130 and tubular housing 111, and it would have been obvious to one of ordinary skill in the art to tighten the difference between the outer diameter of 111 and the diameter of the drain tube aperture 111 up to the point of a movable friction connection to stabilize the plate 130 such that it would not wobble when weighed down at an outer portion thereof.
Claim 3: Lee discloses the drain plate (compatible embodiment 230 shown in fig. 4) further comprising a rim (234) around a perimeter thereof and extending upward therefrom.
Claim 4: Lee discloses the drain plate being configured to be suspended above a bottom cooking surface (21) of a cooking utensil (20; see fig. 6).
Claim 5: Lee discloses the drain plate being configured to be suspended parallel to the bottom cooking surface (21) of the cooking utensil (20; see fig. 6).
Claim 6: Lee discloses inserting a fill and drain tube apparatus (110, 130) into a cooking utensil (20), wherein at least one support bracket (120) rests on a bottom cooking surface (21) of the cooking utensil, thereby suspending the drain plate above the bottom cooking surface of the cooking utensil (see fig. 6);
placing food (60) on the drain plate;
pouring liquid (40) into a drain tube (111) of the fill and drain tube apparatus, wherein a portion of the liquid comes into contact with the bottom cooking surface (see fig. 6(b)).
Lee does not disclose its at least one support bracket coupled to the lower surface. Instead, Lee discloses an arrangement different from what is disclosed, in that its support brackets are coupled to a lower surface of drip tray 110. While Lee reads literally on the rest of the claim, Lee functions differently, more like the drain plate is placed around the tubular housing, rather than vice versa as disclosed.
However, support brackets attached to lower surfaces of drain plates are well known, as for example shown in Shen (drain plate 1, brackets 2), and it would have been obvious to one of ordinary skill in the art to modify Lee with the bracket arrangement taught by Shen to simplify the apparatus by removing the drip compartments of 110, just as most steaming plates or false bottoms lack such an element. Although Lee uses protrusions 112 and grooves 132 to adjust the height of the plate, one of ordinary skill in the art would recognize that support brackets would still be useful to provide a minimum height to the drain plate.
With the modification proposed above, it is fair to acknowledge the need to account for how the drain tube 111 would function, as Lee does not disclose it sitting on the bottom surface of the cooking utensil as disclosed. However, tubes sitting on a bottom surface and having a drain hole as disclosed are known, as for example shown in Murakami, which discloses a center tube 6 having opposed first and second open ends (ascertainable from figs. 1 and 2), and at least one drain hole 6b. It would have been obvious to one of ordinary skill in the art to convert the drain tube of Lee to have the position and drain holes of the tube of Murakami so that it could keep its function as a conduit for water from which steam can be formed without the drip compartments 110 and bottom brackets 120 attached thereto.
Claim 7: Lee discloses liquid not coming into contact with the food (see fig. 6(b)).
Claim 8: Modified as per claim 6 above, Murakami discloses a portion of liquid passing through at least one drain hole (6b) of the drain tube (6) in response to pouring liquid into the drain tube (see fig. 3(C)).
Claim 9: Lee discloses the drain plate being disposed parallel to the bottom cooking surface of the cooking utensil (see fig. 6).
Claim 10: Lee does not disclose the drain plate remaining in engagement with the tubular housing by friction between the drain plate and the tubular housing. Indeed, if zooming into fig. 6, Lee depicts a slight gap between 130 and 111.
However, Lee clearly shows a close fits between its drain plate 130 and tubular housing 111, and it would have been obvious to one of ordinary skill in the art to tighten the difference between the outer diameter of 111 and the diameter of the drain tube aperture 111 up to the point of a movable friction connection to stabilize the plate 130 such that it would not wobble when weighed down at an outer portion thereof.
Claims 11–14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shen, Murakami, and Oiu (CN 105662163 A).
Claim 11: Lee discloses providing a cooking utensil (20) having a fill and drain tube apparatus (110, 130) inserted therein, wherein at least one support bracket (120) rests on a bottom cooking surface (21) of the cooking utensil, suspending a drain plate (130) of the fill and drain tube apparatus above the bottom cooking surface of the cooking utensil (see fig. 6), wherein the cooking utensil contains a liquid (40) resting on the bottom cooking surface thereof (see fig. 6(b)).
Lee does not fairly disclose its at least one support bracket being responsible for suspending its drain plate. Instead, Lee features drip compartments as part of 110 to which its at least one support bracket is attached, and its drain plate is suspended by resting on protrusions 112.
However, support brackets attached to lower surfaces of drain plates are well known, as for example shown in Shen (drain plate 1, brackets 2), and it would have been obvious to one of ordinary skill in the art to modify Lee with the bracket arrangement taught by Shen to simplify the apparatus by removing the drip compartments of 110, just as most steaming plates or false bottoms lack such an element. Although Lee uses protrusions 112 and grooves 132 to adjust the height of the plate, one of ordinary skill in the art would recognize that support brackets would still be useful to provide a minimum height to the drain plate.
With the modification proposed above, it is fair to acknowledge the need to account for how the drain tube 111 would function, as Lee does not disclose it sitting on the bottom surface of the cooking utensil as disclosed. However, tubes sitting on a bottom surface and having a drain hole as disclosed are known, as for example shown in Murakami, which discloses a center tube 6 having opposed first and second open ends (ascertainable from figs. 1 and 2), and at least one drain hole 6b. It would have been obvious to one of ordinary skill in the art to convert the drain tube of Lee to have the position and drain holes of the tube of Murakami so that it could keep its function as a conduit for water from which steam can be formed without the drip compartments 110 and bottom brackets 120 attached thereto.
Lee does not disclose partially inserting an extraction utensil to extract liquid from the cooking utensil through the drain tube; and using the extraction utensil to extract liquid from the cooking utensil through the drain tube.
However, Oiu discloses an analogous apparatus and teaches partially inserting an extraction utensil (see the ladle in fig. 7) to extract liquid from a cooking utensil (B) through an opening of a drain plate (2, 2a); and using the extraction utensil to extract liquid from the cooking utensil through the drain tube (“ladling the soup”).
It would have been obvious to one of ordinary skill in the art to use the extraction utensil taught by Oiu to ladle the liquid of Lee to serve soup.
Claim 12: Lee modified by Murakami and Oiu discloses a portion of the liquid (Lee: 40; Oiu: soup in stockpot B) passing through at least one drain hole (Murakami: 6b) of the drain tube (Lee: 111; Murakami: 6) in response to using the extraction utensil (Oiu: ladle, fig. 7) to extract liquid from the cooking utensil through the drain tube (when the ladle of Oiu is used, a portion of the liquid from outside of the drain hole would enter through the drain hole to compensate for lost volume).
Claim 13: Lee discloses the drain plate being disposed parallel to the bottom cooking surface of the cooking utensil (see fig. 6).
Claim 14: Lee does not disclose the drain plate remaining in engagement with the tubular housing by friction between the drain plate and the tubular housing. Indeed, if zooming into fig. 6, Lee depicts a slight gap between 130 and 111.
However, Lee clearly shows a close fits between its drain plate 130 and tubular housing 111, and it would have been obvious to one of ordinary skill in the art to tighten the difference between the outer diameter of 111 and the diameter of the drain tube aperture 111 up to the point of a movable friction connection to stabilize the plate 130 such that it would not wobble when weighed down at an outer portion thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Arikusu (WO 2020/050800 A2), de Franqueville (FR 2 494 975 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/              Primary Examiner, Art Unit 3761